1
2
3                                             JS-6

4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JOHNNIE DARNELL COX,                           Case No. 2:19-cv-07702-PA (SHK)

13                                    Plaintiff,
                                                     JUDGMENT
14                        v.

15    COUNTY OF LOS ANGELES, et al.,
16                                   Defendant.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that all federal causes of action against the
21   County, Superior Court, and individual Defendants in their official and individual
22   capacities, are dismissed with prejudice and all of Plaintiff’s state law claims against
23   the County, Superior Court and individual Defendants are dismissed without
24   prejudice.
25
26   Dated: November 12, 2019
27                                           PERCY ANDERSON
28                                           United States District Judge
